Upon Petition for Rehearing.
PER CURIAM.
Petition for rehearing having been granted to consider whether or not the undis-posed of motion for new trial should be ruled upon, it is thereupon ordered that jurisdiction be relinquished to the trial court for the purpose only of determining whether that motion should be denied or granted. Upon rendition of such ruling, the trial court is directed to transmit immediately a certified copy of the order to this court.
SHANNON, C. J., and ALLEN and KANNER, JJ., concur.
Order On Rehearing
A rehearing having been granted in this cause and the same having been further considered upon the record and briefs and argument of counsel for the respective parties, it is
ORDERED and ADJUDGED that the Opinion and Judgment of this Court filed herein on August 9, 1961, be and it is hereby reaffirmed and adhered to on rehearing.